SUPPLEMENTARY EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The purpose of this amendment is to correct a typographical error in the Examiner’s Amendment of 2/16/2022.  A period has been added to the end of claim 34. 

The application has been amended as follows.
IN THE CLAIMS
Claims 34 was rewritten as follows.
34. The method of claim 32, wherein the sequence-specific single-stranded oligonucleotides independently comprise DNA, RNA, 2'-O-(2-methoxyethyl)-RNA, 2'-O-methyl-RNA, 2'-fluoro-RNA,, LNA, PNA, morpholino, INA, FANA, ANA, UNA, HNA, or a combination thereof.

Conclusion
Claims 19, 20, 24, 27-29, 31-36, 39-48, 50, 51, 53, 54, 58, 59, and 63-69 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635